DETAILED ACTION
	Receipt of Applicant’s Amendment, filed March 15, 2022 is acknowledged.  
Claims 1 and 11 were amended.
Claims 9 and 10 where canceled.
Claims 1-8, 11-16 are pending in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "repeating … to generate a plurality of first files with corresponding names in the first folder and a plurality of third files with corresponding names in the third folder; comparing the corresponding names of the plurality of first files in the first folder with the corresponding names of the plurality of third files in the third folder".  Claim 11 appears to recite substantially similar claim limitations and suffer from the same issues.  

There is insufficient antecedent basis for the “corresponding names” limitation in the claim.  It is unclear what is being referenced to when the claim recites “The corresponding names”.  Each unique claim element is expected to have a unique claim label.  The claims appear to apply the same claim label “corresponding names” to two distinct sets of files.  The description of a claim element is not sufficient to uniquely identify that element.  It is suggested that the claims be amended to give each unique claim element a clearly unique claim label.
For examination purposes this claim limitation has been construed to mean --repeating … to generate a first set of files with a corresponding first set of names in the first folder and a third set of files with a corresponding third set of names in the third folder; comparing the first set of names with the third set of names; …--.

as first materials that have not yet been sent to the editorial system; renaming the new materials in files of the second folder, and moving the new materials in the files of the second folder…--. For sake of clarity this construction has been made in light of the above 112b rejection regarding the “corresponding names”.  The “new materials” that is 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodriguez [2012/0042251] in view of Prahlad [2012/0059797], Yamada [JP2007-166507] (listed citations are to the machine translation provided), and Atchison [2006/0195465].

With regard to claim 1 Rodriguez teaches A method of managing assets in a movie during production, comprising: 
	importing new material as the content in a storyboard (Rodriguez, ¶207 “the storyboard tool can store the document on local or remote storage for subsequent access”) in a first file with a name (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) into a first folder as a parent folder in a hierarchical folder structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a of a data storage system as the local or remote storage (Rodriguez, ¶207); 
	sending the new material (Rodriguez, ¶225 “data retrieved from the set of data storages 2935”) to an editorial system (Rodriguez, ¶225 “Editing module 2920”) …
	creating … a third folder as a child folder in a hierarchical folder structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”) of the data storage system as the local or remote storage (Rodriguez, ¶207) … the new material is sent to the editorial system (Rodriguez, ¶225 “data retrieved from the set of data storages 2935”); 
	… importing (Rodriguez, ¶207 “the storyboard tool can store the document on local or remote storage for subsequent access”), sending (Rodriguez, ¶225 “data retrieved from the set of data storages 2935”), …, and creating (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”),
	…
	receiving and updating an editorial edit from the editorial system as using the editing tool to edit the storyboard (Rodriguez, ¶50 “displaying and editing a storyboard”; ¶92 “Responsive to this selection, the story board tool of some embodiments moves the position of the play head to a position on the timeline display area corresponding to the associated media clip of the selected thumbnail image”) using fourth (Rodriguez, ¶50 “video data… picture or video content”) and fifth files (Rodriguez, ¶82 “the list of video clips is the list of video clips in a particular sequence of  generated by the editorial system (Rodriguez, ¶225 “Editing module 2920”), 
	wherein the fourth file is a movie file (Rodriguez, ¶50 “video data… picture or video content”) of the edit and the fifth file is a cutlist that includes a breakdown of each shot contained in the movie (Rodriguez, ¶82 “the list of video clips is the list of video clips in a particular sequence of a video clip”).
	Rodriguez does not explicitly teach the materials are sent at some predetermined intervals; moving the new material into a second folder of the data storage system after the new material is sent to the editorial system; creating an empty third file with the name in a … folder of the data storage system after the new material is sent to the editorial system; repeating importing, sending, moving, and creating.
Prahlad teaches sending the new material to an editorial system (Prahlad, ¶48 “a data migrator copies data to secondary storage”) at some predetermined intervals (Prahlad, ¶30 “produce electronic data that is periodically stored”); 
	moving the new material (Prahlad, ¶48 “a data migrator copies data to a secondary storage (Step 304)”; ¶54 “the secondary_storage location is the location to which the file is archived, and the archivefile is the name of the file stored in the secondary location”) into a second folder as the secondary_storage location (Id) of the data storage system after the new material is sent to the editorial system (Prahlad, ¶30 “periodically stored”; ¶48 “when a network device sends a write request for writing a data to the NAS device”); 
	creating an empty third file (Prahlad, ¶30 “the data migrator may also store a stub file”) with the name (Prahlad, ¶20 “the stub file may be named the same as the in a … folder (Prahlad, ¶48 “store a stub file at the original file location”) of the data storage system after the new material is sent to the editorial system (Prahlad, ¶30 “after a data migrator copies data to secondary storage (step 304) the data migrator may store a stub file at the original file location”); 
	repeating importing, sending, moving, and creating (Prahlad, ¶30 “produce electronic data that is periodically stored”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was made to have implemented the software device taught by Rodriguez upon the NAS hardware structure taught by Prahlad as it yields the predictable results of providing a specialized file server network capable of performing the storage functionality necessary for the software taught by Rodriguez to operate. 
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have tried creating the stub file as taught by Prahlad in a child folder as taught by Rodriguez as there are a finite number of locations within the system to store the file, and the child folder is one of the possible locations which would yield the predictable results of providing adequate storage.  By storing the stub file in a child location instead of the original location, the files are kept separate from one another which may facilitate organization of the files.
Rodriguez does not explicitly teach comparing the corresponding names of the plurality of first files in the first folder with the corresponding names of the plurality of third files in the third folder; identifying the corresponding names of plurality of first files in the first folder that are not in the corresponding names of the plurality of files in the 
Yamada teaches comparing the corresponding names of the plurality of first files in the first folder (Yamada, ¶28 “comparison with the data file name in the congruous individual folders”) with the corresponding names of the plurality of third files in the third folder (Yamada, ¶28 “the data file name in a removable memory is performed (S304)”);
	identifying the corresponding names of the plurality of first files in the fist folder that are not in the corresponding names of the plurality of third files in the third folder as new materials that have not yet been sent to the editorial system (Yamada, ¶28 “if there is no file in the personal folder and the file name matches the file name of the file in the removable memory, it is determined that a new file is present in the personal folder, and the file is copied to the removable memory”); 
	…and moving the new materials in the files of the second folder to new locations (Yamada, ¶28 “if there is no file in the personal folder and the file name matches the file name of the file in the removable memory, it is determined that a new file is present in the personal folder, and the file is copied to the removable memory” …
Within the system taught by the proposed combination there is a need for the system to be able to periodically identify which files need to be migrated (Prahlad, ¶36).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was made to have implemented the proposed device to have identified files needing to be migrated using the comparison techniques taught by 
Rodriguez does not explicitly teach renaming the new materials in files of the second folder, and moving the new materials in the files of the second folder to new locations.
Atchison teaches renaming the new materials in files of the second folder (Atchison, ¶48 “Input the new name and extension”; ¶45 “To move, copy, and/or rename a selected electronic file, the user again accesses the move/rename file GUI 1900 and selects and clicks on a source folder and/or subfolder… from the displayed list of directory folders and subfolders”), and moving the new materials in the files of the second folder to new locations (Atchison, ¶46 “Select the destination folder for the selected electronic file (or subfolder) to be moved or copied to”; ¶50 “Click on the ‘rename/Move’ button 2020 to execute renaming and/or moving the source file”; ¶50) …
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was made to have implemented the proposed combination to enable known file functions such as delete, rename, and copy as taught by Atchison as it yields the predictable results of providing a means of enabling users to perform said functions.  Please note that such functions would be expected functionality provided by any file system within the field of art.  The techniques taught by Atchison provide a means of modifying the GUI taught by Rodriguez to provide the UI necessary to enable the user to perform the taught functions.
The proposed combination further teaches renaming the new materials in files of the second folder (Atchison, ¶48 “Input the new name and extension”; ¶45 “To , and moving the new materials in the files (Atchison, ¶46 “Select the destination folder for the selected electronic file (or subfolder) to be moved or copied to”; ¶50 “Click on the ‘rename/Move’ button 2020 to execute renaming and/or moving the source file”) of the second folder  (Prahlad, ¶54 “the secondary_storage locations”) to new locations as the destination folders (Atchison, ¶46 “select the destination folder”)  without having any impact on application workflow (One of ordinary skill in the art would recognize this is an inherent property achieved by the secondary storage locations (i.e. second folder) and destination folder (i.e. new locations) being separate from the parent (i.e. first folder) and child folder (i.e. third folder).  Paragraph [0015] of the specification recites “The significance of having folder B is that those files that have been imported can be renamed or moved to a new location by the editor without having an impact on the applications workflow” explicitly stating that it is the existence of the separate folder which archives the ability to modify the files without having an impact on workflow) including the comparison (Yamada, ¶28 “comparison with the data file name in the congruous individual folders”) and the identification of the names of the files (Yamada, ¶28 “if there is no file in the personal folder and the file name matches the file name of the file in the removable memory, it is determined that a new file is present in the personal folder, and the file is copied to the removable memory”) in the first folder as a parent folder in a hierarchical folder structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g.,  and the third folder as a child folder in a hierarchical folder structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”).

With regard to claim 2 the proposed combination further teaches receiving the new material from a storyboard of the movie (Rodriguez, ¶50 “a storyboard representation of a set of media clips forming a composite presentation in the media editing application… examples of such content include picture data, audio data, video data”).  

With regard to claim 3 the proposed combination further teaches wherein the new material comprises an updated sequence (Rodriguez, ¶114 “one thumbnail image 730 is selected and moved to rearrange the storyboard sequence 760”) of shots of the storyboard (Rodriguez, ¶81 “the browser 295 includes a folder structure for organizing a list of video clips along with metadata (e.g. time code information for start and end time of respective clips)”; ¶208 “The document 2650 reflects the sequence of media clips 2640 and the storyboard representation of the storyboard display area 275 from the first stage 2610”).  

With regard to claims 4 and 13 the proposed combination further teaches wherein sending the new material to the editorial system comprises 
publishing the updated sequence of shots to the editorial system (Rodriguez, ¶207 “to output a sequence storyboard”; ¶209 “sharing a storyboard representation over a network”).  

With regard to claim 5 the proposed combination further teaches creating a source folder in an editing application to indicate the new material which comprises an updated sequence of shots of a storyboard of the movie as sequence 14 is a newly created sequence stored in a newly created folder displayed in the UI containing an updated sequence of shots (Rodriguez, Figure 6, see 630 which shows new sequence 14; ¶106).  

With regard to claim 6 the proposed combination further teaches wherein the source folder comprises 
metadata that was sent along with the new material (Rodriguez, ¶81 “the browser 295 includes a folder structure for organizing a list of video clips along with metadata (e.g. time code information for start and end times of respective clips)”), 
wherein the metadata describes various attributes of the new material including dialogues for the updated sequence of shots of the storyboard of the movie (Rodriguez, ¶12 “The metadata of some embodiments includes text data that describes the associated clip for the thumbnail”; ¶50 “Examples of such content include… audio data… text data”; ¶73 “the media library 220 can include audio clips, video clips, text overlays”).  

using the metadata to identify and delete the empty file in the third folder as the user identifying the third file from the displayed list and clicking to delete it (Atchison, ¶36 “a template 950 for deleting an electronic file… the administrative GUI 900 is presented with a delete template 950 that identifies a list of folders and/or subfolders of the document repository.  The user may then select a folder to delete files from by clicking on a folder name…. the user may delete one or more electronic files.  For example, Fig. 10 illustrates a list of electronic files in the selected folder and/or subfolder955.  The user may then click or otherwise select one or more of the electronic files 1010 for deletion”) and republish the sequence of shots (Rodriguez, ¶207 “to output a sequence storyboard”; ¶209 “sharing a storyboard representation over a network”) when re-generation is required as when the periodic check is run, any data not identified as being migrated will be migrated (Prahlad, ¶30 “produce electronic data that is periodically stored”).  

With regard to claim 11 Rodriguez teaches A non-transitory storage medium storing a computer program to manage assets during production of a movie, the computer program comprising executable instructions that cause a computer to: 
import new material as the content in a storyboard (Rodriguez, ¶207 “the storyboard tool can store the document on local or remote storage for subsequent access”) in a first file with a first name (Rodriguez, Figure 2, see “Clip 1-1” through “Clip 1-9” in section 295) in a first folder as a parent folder in a hierarchical folder structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a into a data storage system as the local or remote storage (Rodriguez, ¶207); 
	send the new material (Rodriguez, ¶225 “data retrieved from the set of data storages 2935”) to an editorial system (Rodriguez, ¶225 “Editing module 2920”) at …
	create … a third folder as a child folder in a hierarchical folder structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”) … the new material is sent to the editorial system (Rodriguez, ¶225 “data retrieved from the set of data storages 2935”); 
	… import (Rodriguez, ¶207 “the storyboard tool can store the document on local or remote storage for subsequent access”), send (Rodriguez, ¶225 “data retrieved from the set of data storages 2935”), …, and create (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”) …;…
	receive and update an editorial edit from the editorial system as using the editing tool to edit the storyboard (Rodriguez, ¶50 “displaying and editing a storyboard”; ¶92 “Responsive to this selection, the story board tool of some embodiments moves the position of the play head to a position on the timeline display area corresponding to the associated media clip of the selected thumbnail image”) using fourth (Rodriguez, ¶50 “video data… picture or video content”) and fifth files (Rodriguez, ¶82 “the list of video  generated by the editorial system (Rodriguez, ¶225 “Editing module 2920”), 
	wherein the fourth file is a movie file (Rodriguez, ¶50 “video data… picture or video content”) of the edit and the fifth file is a cutlist that includes a breakdown of each shot contained in the movie (Rodriguez, ¶82 “the list of video clips is the list of video clips in a particular sequence of a video clip”).
	Rodriguez does not explicitly teach the materials are sent at some predetermined intervals; move the new material in a file into a second folder in the data storage system after the new material is sent to the editorial system; create an empty third file in a  … folder after the new material is sent to the editorial system; repeat import, send, move, and create.
Prahlad teaches send the new material to an editorial system (Prahlad, ¶48 “a data migrator copies data to secondary storage”) at some predetermined intervals (Prahlad, ¶30 “produce electronic data that is periodically stored”); 
	move the new material in a file (Prahlad, ¶48 “a data migrator copies data to a secondary storage (Step 304)”; ¶54 “the secondary_storage location is the location to which the file is archived, and the archivefile is the name of the file stored in the secondary location”) into a second folder as the secondary_storage location (Id) in the data storage system after the new material is sent to the editorial system (Prahlad, ¶30 “periodically stored”; ¶48 “when a network device sends a write request for writing a data to the NAS device”); 
	create an empty third file (Prahlad, ¶30 “the data migrator may also store a stub file”) in a … folder (Prahlad, ¶48 “store a stub file at the original file location”)  after the new material is sent to the editorial system (Prahlad, ¶30 “after a data migrator copies data to secondary storage (step 304) the data migrator may store a stub file at the original file location”); 
	repeat import, send, move, and create (Prahlad, ¶30 “produce electronic data that is periodically stored”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was made to have implemented the software device taught by Rodriguez upon the NAS hardware structure taught by Prahlad as it yields the predictable results of providing a specialized file server network capable of performing the storage functionality necessary for the software taught by Rodriguez to operate. 
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have tried creating the stub file as taught by Prahlad in a child folder as taught by Rodriguez as there are a finite number of locations within the system to store the file, and the child folder is one of the possible locations which would yield the predictable results of providing adequate storage.  By storing the stub file in a child location instead of the original location, the files are kept separate from one another which may facilitate organization of the files.
Rodriguez does not explicitly teach to generate a plurality of first files with corresponding names in the first folder and a plurality of third files with corresponding names in the third folder; compare names of files in the first folder with names of files in the third folder; identify the names of files in the first folder that are not in the names of the files in the 
Yamada teaches to generate a plurality of first files with corresponding names in the first folder as the names of files in the congruous individual folders (Yamada, ¶28 “comparison with the data file name in the congruous individual folders”) and a plurality of third files with corresponding names in the third folder as the data file names of the files in the removable memory (Yamada, ¶28 “the data file name in a removable memory is performed (S304)”);
compare the corresponding names of the plurality of first files in the first folder (Yamada, ¶28 “comparison with the data file name in the congruous individual folders”) with the corresponding names of the plurality of third files in the third folder (Yamada, ¶28 “the data file name in a removable memory is performed (S304)”);
	identify the corresponding names of the plurality of first files in the first folder that are not in the corresponding names of the plurality of third files in the third folder as new materials that have not yet been sent to the editorial system (Yamada, ¶28 “if there is no file in the personal folder and the file name matches the file name of the file in the removable memory, it is determined that a new file is present in the personal folder, and the file is copied to the removable memory”); 
	…and move the new materials in the files of the second folder to new locations (Yamada, ¶28 “if there is no file in the personal folder and the file name  …
Within the system taught by the proposed combination there is a need for the system to be able to periodically identify which files need to be migrated (Prahlad, ¶36).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was made to have implemented the proposed device to have identified files needing to be migrated using the comparison techniques taught by Yamada as it yields the predictable results of identifying files which do not exist in the removable memory, and thus have not been migrated yet.
Rodriguez does not explicitly teach renaming the new materials in files of the second folder, and moving the new materials in the files of the second folder to new locations.
Atchison teaches rename the new materials in files of the second folder (Atchison, ¶48 “Input the new name and extension”; ¶45 “To move, copy, and/or rename a selected electronic file, the user again accesses the move/rename file GUI 1900 and selects and clicks on a source folder and/or subfolder… from the displayed list of directory folders and subfolders”), and move the new materials in the files of the second folder to new locations (Atchison, ¶46 “Select the destination folder for the selected electronic file (or subfolder) to be moved or copied to”; ¶50 “Click on the ‘rename/Move’ button 2020 to execute renaming and/or moving the source file”; ¶50) …
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was made to have implemented the proposed combination to enable known file functions such as delete, rename, and copy as taught 
The proposed combination further teaches rename the new materials in files of the second folder (Atchison, ¶48 “Input the new name and extension”; ¶45 “To move, copy, and/or rename a selected electronic file, the user again accesses the move/rename file GUI 1900 and selects and clicks on a source folder and/or subfolder… from the displayed list of directory folders and subfolders”), and move the new materials in the files (Atchison, ¶46 “Select the destination folder for the selected electronic file (or subfolder) to be moved or copied to”; ¶50 “Click on the ‘rename/Move’ button 2020 to execute renaming and/or moving the source file”) of the second folder  (Prahlad, ¶54 “the secondary_storage locations”) to new locations as the destination folders (Atchison, ¶46 “select the destination folder”)  without having any impact on application workflow (One of ordinary skill in the art would recognize this is an inherent property achieved by the secondary storage locations (i.e. second folder) and destination folder (i.e. new locations) being separate from the parent (i.e. first folder) and child folder (i.e. third folder).  Paragraph [0015] of the specification recites “The significance of having folder B is that those files that have been imported can be renamed or moved to a new location by the editor without having an impact on the applications workflow” explicitly stating that it is the existence of the separate folder which archives the ability to modify the files without having an impact on workflow) including the comparison (Yamada, ¶28 “comparison with the data file name in the congruous individual folders”) and the identification of the names of the files (Yamada, ¶28 “if there is no file in the personal folder and the file name matches the file name of the file in the removable memory, it is determined that a new file is present in the personal folder, and the file is copied to the removable memory”) in the first folder as a parent folder in a hierarchical folder structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”) and the third folder as a child folder in a hierarchical folder structure (Rodriguez, Figure 2, see “Folder”, and “Storyboards” in section 295; ¶99 “display a different organization structure (e.g., hierarchical structure such as a folder)”).

With regard to claim 12 the proposed combination further teaches executable instructions that cause the computer to 
receive the new material from a storyboard (Rodriguez, ¶50 “a storyboard representation of a set of media clips forming a composite presentation in the media editing application… examples of such content include picture data, audio data, video data”), 
wherein the new material comprises an updated sequence (Rodriguez, ¶114 “one thumbnail image 730 is selected and moved to rearrange the storyboard sequence 760”) of shots of the storyboard (Rodriguez, ¶81 “the browser 295 includes a folder structure for organizing a list of video clips along with metadata (e.g. time code information for start and end time of respective clips)”; ¶208 “The document 2650 .  

With regard to claim 14 the proposed combination further teaches executable instructions that cause the computer to 
create a source folder in an editing application to indicate the new material which comprises an updated sequence of shots of a storyboard of the movie as sequence 14 is a newly created sequence stored in a newly created folder displayed in the UI containing an updated sequence of shots (Rodriguez, Figure 6, see 630 which shows new sequence 14; ¶106), 
wherein the source folder includes metadata that was sent along with the new material (Rodriguez, ¶81 “the browser 295 includes a folder structure for organizing a list of video clips along with metadata (e.g. time code information for start and end times of respective clips)”), and 
wherein the metadata describes various attributes of the new material including dialogues for the updated sequence of shots of the storyboard of the movie (Rodriguez, ¶12 “The metadata of some embodiments includes text data that describes the associated clip for the thumbnail”; ¶50 “Examples of such content include… audio data… text data”; ¶73 “the media library 220 can include audio clips, video clips, text overlays”).  

s 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodriguez in view of Prahlad, Yamada, Atchison, and Martin [2005/0027750].
With regard to claims 8 and 16 the proposed combination further teaches parsing the cutlist and identifying any shots (Rodriguez, ¶10 “After performing edits on the order of the thumbnails in the storyboard display area, some embodiments can synchronize the order of the thumbnails in the storyboard display area to the timeline display area to reflect he order of the thumbnails… For a particular thumbnail that is displayed in the storyboard display area but not existing in the timeline display area, the storyboard tool of some embodiments transfers the corresponding media clip … to a position in the timeline display area that reflects the thumbnail’s position”).  The proposed combination does not teach identifying shots that already exist in the edit by searching for unique identifiers of the shorts.  Martin teaches identifying any shots that already exist in the edit by searching for unique identifiers of the shots (Martin, ¶38 “File processing S25 includes checking for duplications… Files that are duplicates are identified by a hash or other unique identifier”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented storyboard display processing as taught by the proposed combination, to have checked for duplicate files as taught by Martin, as this would yield the predictable results of ensuring that no duplicate clips exist in the storyboard.

Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.

With regard to claims 1, 8, and 16, applicant argues (Page 3 of remarks) that Yamada does not teach comparing the file names to identify new files.  Applicant states that Yamada performs comparison between the file name in a first memory and the file name in a second memory; Yamada then discloses that if the file name matches, it is determined that a new file is present, and it is copied.  Applicant states that this is different from the claimed device where only the names of files that do not match are identified as new.
In response to the preceding argument Yamada explicitly states that “If there is no file in the personal folder whose file name matches the file name of the file in the removable memory, it is judged that a new file exists in the personal folder”.  This clearly and explicitly states that when there is identified that there is NOT a file with a matching name, the system identifies that a new file exists.  Please see the Partial Human translation of Paragraph [0028] provided to the applicant for clarity regarding the prior art.
Based on the above reasoning the applied art reads on the claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156